Citation Nr: 1410598	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  13-04 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for postoperative residuals, hammertoe, right foot currently rated noncompensable.

2.  Entitlement to a total disability evaluation for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

During the pendency of the appeal, jurisdiction was transferred to the RO in Winston-Salem, North Carolina.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, postoperative residuals, hammertoe, right foot is manifested by subjective complaints of right toe pain and tenderness with walking and standing, limitation of motion of the toes of the foot when compared with the toes of the left foot, and radiographic evidence of ankylosis of the second right distal interphalangeal (DIP) joint, which more nearly approximate a moderate disability and no more.


CONCLUSION OF LAW

The criteria for a 10 percent rating and no higher for postoperative residuals, hammertoe, right foot have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a, Diagnostic Code (DC) 5284 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A December 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a December 2012 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records and his VA treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in January 2010; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examination report is adequate because the examiner conducted a clinical evaluation, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran does not allege, nor does the record show, that his disability has worsened in severity since this examination.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); see also Dingess/Hartman, 19 Vet. App. at 486.  

Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  In every instance where the schedule does not provide a compensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

The Veteran's service-connected postoperative residuals of hammertoe of the right foot are rated as 0 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5282.

Under Diagnostic Code 5282, single hammertoes warrant a noncompensable rating.  A 10 percent rating is warranted only when a hammertoe deformity affects all the toes of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282 (2013).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  See 38 C.F.R. § 4.45 (2011); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (providing that painful motion under 38 C.F.R. § 4.59 does not require arthritis).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

VA treatment records contain no complaints of or treatment for the service-connected hammertoe disability.

In a letter dated in December 2009, the Veteran's former employer stated that the Veteran had trained as a 'comber operator' and a 'ring spinning doffer' while employed with [redacted] from March 2007 to October 2008.  The employer indicated that the Veteran was unable to meet the production requirements of either job, and left this employment due to a reduction in work force.

At a VA examination in January 2010, the Veteran reported pain was present in his right second toe and cold weather caused the toe to ache.  He noted that the pain was mostly present with walking or pushing off with the foot.  He reported occasional swelling in the metatarsophalangeal joint.  He denied experiencing periods of flare-up.  He denied use of any corrective shoes or assistive devices.  He indicated that his hammertoe disability had no effects on his activities of daily living.  He stated that he could stand for 15-30 minutes, but prolonged standing bothered him.  He could walk without a noticeable limp.  

The Veteran also reported that he was laid off from [redacted].  He noted that he was a roving hauler and had tried out for 2 new positions, but could not qualify for them due to pain, and was then laid off.  He reported that he missed 8-9 days in the past 12 months due to his foot.  

On physical examination, no erythema, swelling or heat was noted.  The toe was mildly puffy and tender at the distal interphalangeal (DIP) joint.  No calor or rubor was present.  Toe flexion was possible to 30 degrees and extension was to 10 degrees.  Flexion was decreased compared to the toes on the left foot.  The Veteran's gait was normal.  Callouses were present on all toes, except the right second toe.  No other hammertoes were noted.  The diagnosis was arthralgia right second toe, hammertoe, post repair.  X-rays showed stable ankylosis of the second DIP joint. 

When considering Diagnostic Code 5282, the evidence shows that only one toe on the right foot is affected by a hammertoe deformity.  Thus, a compensable rating is not warranted. 

However, all regulations which are potentially applicable through the Veteran's assertions and the evidence raised in the record are to be considered.  In this regard, the Veteran's subjective complaints and the objective findings on VA examination in 2010 are acknowledged.  As reported at the examination, the hammertoe deformity causes some pain.  The Veteran asserts that he experiences pain when walking, standing and when pushing off on his toe.  Additionally, objective findings of tenderness, swelling, and ankylosis of the toe were recorded.  As such, after resolving reasonable doubt in favor of the Veteran, clinical findings reasonably establish evidence of subjective complaints of right toe pain, swelling and tenderness with walking, limitation of motion of the toes when compared to the toes of the left foot, radiographic evidence of ankylosis of the second right DIP joint, that more nearly approximate moderate disability under Diagnostic Code 5284.   

However, the criteria for a rating in excess of 10 percent are not met.  Evidence of moderately severe or severe foot impairment is not met.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  As noted above, the Veteran's clinical findings show mild to moderate symptoms at most.  Moreover, the 2010 examination report does not reflect objective evidence of fatigability, weakness, or lack of endurance so as to warrant increased functional impairment.    

Further to the extent that it may be argued that functional impairment is demonstrated by occupational limitations, the evidence does not support such an assertion.  Although the Veteran reported that he was unable to qualify for employment due to his toe pain, the evidence submitted by his former employer directly contradicts his assertion.  The employer clearly indicated that the Veteran was laid off due to a reduction in workforce.  He also was unable to qualify for the two new positions that he tried out for, due to an inability to meet the production requirements, not to his toe pain.  

The Board has considered the potential applicability of other diagnostic codes.  Diagnostic Codes 5276 (flatfoot), 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 5283 (malunion or nonunion of tarsal or metatarsal bones) are not applicable as they describe deformities other than for which service connection has been established.

In short, when resolving all doubt in the Veteran's favor, the evidence supports a foot disability commensurate with a 10 percent rating under Diagnostic Code 5284, and no more.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The evidence shows that the Veteran's service-connected postoperative residuals, hammertoe, right foot results in symptoms of pain and occasional swelling affecting the right second toe.  A 10 percent rating has been assigned.  The rating criteria considered reasonably describe the Veteran's disability level and these symptoms.  Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet.App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  With respect to the second Thun element, there is no credible evidence of frequent hospitalization or marked interference with employment caused by this disability.  The Veteran's employment was adversely affected by a reduction in the workforce and an inability to meet the production requirements for retention.  Even when considering the Veteran's appellate assertions, the Board finds that for a period spanning twelve months, being absent from work for eight to nine days does not cause marked interference with employment.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   

An increased rating for postoperative residuals, hammertoe, right foot to 10 percent and no higher is warranted.


ORDER

A compensable rating to 10 percent and no higher for postoperative residuals, hammertoe, right foot is granted.


REMAND

In a statement received from the Veteran in January 2010, the Veteran indicated that he has been unable to compete for quality jobs due to his foot injury.  

At the Veteran's VA examination in January 2010, he reported that he was laid off from his prior employer.

The record raises a claim for TDIU as a component of Veteran's claim for entitlement to higher rating for his postoperative residuals, hammertoe right foot.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The RO has not adequately considered the Veteran's claim for entitlement to a TDIU.  After providing the Veteran with notice of how to establish a claim of entitlement to a TDIU, the TDIU should be adjudicated, to avoid any prejudice to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a VA Form 21-8940 to enable him to file a formal application for TDIU due to his service-connected postoperative residuals, hammertoe, right foot.  Provide him with the appropriate notice for a claim for TDIU required by the VCAA.

2.  After completing the requested action above, and any additional notification and/or development deemed warranted, adjudicate the claim for a TDIU due to the service-connected hammertoe disability.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


